DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 1 and 6 can be found in Applicant’s specification at page 17 lines 7-9, page 18 lines 3-6, page 23 lines 24-30, and Figs. 3 and 5. 
The amendments to the claims have been entered.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Applicant alleges the claimed rearrangement of the convex portion (16) of Ikezoe to be located between the passage bead and outer bead (52c and 52a) of Sakano is not obvious. Applicant alleges Ikezoe explains that the projections are provided to “hold the necessary gas flow height” and correspond to Sakano’s bosses, therefore if combined with Sakano, Ikezoe’s projections would replaces the bosses of the Sakano, and they would not be located between a passage bead and outer bead (Remarks Page 7).

The Office Respectfully disagrees.
Ikezoe teaches a ridge protruding and integrally formed with a separator and that when a frame and a separator are displaced in a mutually approaching direction, abutment on the separator is created for preventing an excessive displacement. Therefore it would have been obvious to rearrange the ridge to any part of the separator, including between the passage bead and the outer bead, with the expectation that when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction, an excessive displacement can be mitigated. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Applicant has amended claim 1 to recite “a recess if formed in a back surface of the one surface of the fuel cell metal separator as a back surface shape of the ridge, and the ridge and the recess extend along the passage bead and the outer bead”. Applicant alleges the convex portion (16)of Ikezoe has a circular shape in a plan view. Applicant alleges that the projections (5) of Ikezoe, disclosed to be circles in Fig. 1, are similar in shape to the convex portion (6) of Ikezoe therefore similar in shape to the convex portions (16) of Ikezoe. Applicant alleges as such, even if Sakano is combined with Ikezoe, the convex portion (16) would not permissibly extend along the passage bead and the outer bead (52c and 52a, Remarks Page 8).

The Office respectfully disagrees.
Ikezoe teaches “The projections 5 represent a frusto-conical shape and are formed integral with resin frame 1, and are arranged with preset intervals shown in FIGS. 1 and 2. The projections 4 are not particularly limited in shape, but it is sufficient to have such configuration which does not preclude the distribution of reactant gas” (P54, one would recognize that reference character “projections 4” is not found in Fig. 1 and not repeated in the rest of the publication therefore is a mistype that is actually meant to be “projections 5”).
Ikezoe teaches a ridge protruding and integrally formed with a separator and that when a frame and a separator are displaced in a mutually approaching direction, abutment on the separator is created for preventing an excessive displacement. Therefore it would have been obvious to change the form/shape of the ridge to extend along the passage bead and the outer bead with the expectation that when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction, an excessive displacement can be mitigated over a greater area of the separator, given that Ikezoe teaches the shape is not particularly limited. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Applicant has amended claim 1 to recite “the ridge is configured to absorb movements of roots of the passage bead and the outer bead to suppress generation of rotational moment of the passage bead and the outer bead at the time when the tightening load is applied”. Applicant alleges the claimed modification of Sakano with the with the convex portions of Ikezoe would fail to achieve the claimed ridge configuration and movement absorption. Applicant alleges that if Ikezoe’s convex portions were utilized as a displacement mitigation means (as the Examiner has stated in their Non-Final Rejection dated 01/06/2022), the convex portions would abut the frame and as such, the convex portions would have limited, if any, room to absorb the movements of the roots of adjacent bead seals. Applicant points to Fig. 5 of their instant application and states a gap (g) is maintained between the ridge and frame and that this gap enables the ridge/recess to absorb lateral forces on the adjacent bead seals, where the ridge/recess can be distorted rather than the bead seals themselves (Remarks Page 8-9).

The Office respectfully disagrees.
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a gap being maintained between the ridge and the frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, in response to applicant's argument that modified Sakano would not meet the limitation “the ridge is configured to absorb movements of roots of the passage bead and the outer bead to suppress generation of rotational moment of the passage bead and the outer bead at the time when the tightening load is applied”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Modified Sakano meets all of the claimed structure and therefore would meet the limitation of the ridge being configured to absorb movements of roots of the passage bead and the outer bead to suppress generation of rotational moment of the passage bead and the outer bead at the time when the tightening load is applied. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Furthermore, Applicant’s arguments with respect to claims 1-6 have been considered but are moot due to the amendment to the claims.

A new rejection necessitated by the amendments is presented below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 20170222247 A1) in view of Ikezoe et al (US 20130071769 A1).
Regarding claim 1 and 6, Sakano discloses a fuel cell (fuel cell stack 10 in Fig. 1) comprising a membrane electrode assembly (MEA 28 in Fig. 4) and a fuel cell metal separator stacked on the membrane electrode assembly (Abstract, [0032], [0035], [0038]).
Sakano discloses the fuel cell metal separator (a first/second metal separator 30/32  in Figs. 4-5), a reactant gas flow field (oxygen-containing gas flow field 48, fuel gas flow field 58 in Figs. 4-5) being formed on one surface (surface 30a in Figs. 4-5) as a reaction surface of the fuel cell metal separator, the reactant gas flow field being configured to allow a fuel gas or an oxygen-containing gas as a reactant gas to flow through the reactant gas flow field ([0045]). Sakano discloses a fluid passage (oxygen-containing gas supply passage 34a, fuel gas discharge passage 38b, coolant supply passage 36a in Figs. 4-5) connected to the reactant gas flow field or a coolant flow field penetrating through the fuel cell metal separator in a separator thickness direction ([0045]-[0047], [0051]-[0053], [0057]). 
Sakano discloses a bead seal (first seal line (metal bead seal) 52 in Figs. 4-5) protruding from one surface of the fuel cell metal separator, the bead seal being configured to prevent leakage of the reactant gas or a coolant as fluid, the bead seal comprising a passage bead (inner bead 52b/62b and passage beads 52c in Figs. 4-5) provided around the fluid passage and an outer bead (outer bead (seal bead) 52a/62a in Figs. 4-5) provided around the reactant gas flow field ([0047]-[0049], [0054]-[0056], [0067]). 
Sakano discloses the fuel cell metal separator being stacked on a membrane electrode assembly and a tightening load in a stacking direction being applied to the fuel cell metal separator (“the method includes the step of stacking the metal separators and the membrane electrode assembly, and applying a tightening load to the metal separators and the membrane electrode assembly in the stacking direction to thereby assemble the fuel cell stack” [0011], “each of the power generation cells 12 is formed by sandwiching a resin film equipped MEA (membrane electrode assembly) 28 between a first metal separator 30 and a second metal separator 32”, [0035]). 
Sakano further discloses a dual seal section where the passage bead and the outer bead extend next to each other (shown in annotated Fig. 5 below).

    PNG
    media_image1.png
    531
    744
    media_image1.png
    Greyscale

Annotated Sakano Fig. 5
 
However, Sakano does not disclose a ridge protruding from the one surface is formed integrally with the fuel cell metal separator between the passage bead and the outer bead, and that the height of the ridge is smaller than a height of the bead seal compressed by tightening load.
Ikezoe teaches a ridge (convex portion 16 in Fig. 5) protruding from and formed integrally with a separator (3 in Fig. 5, [0065]). Ikezoe teaches when a frame (1 in Fig. 5) and the separator are displaced in mutually approaching direction, abutment on the separator is created for preventing an excessive displacement ([0065]). In Fig. 5, one can see the ridge is smaller than a gas seal (Gs in Fig. 5, drawn to be analogous with the bead seal, [0047]). 
Ikezoe further teaches a recess if formed in a back surface of the one surface of the fuel cell metal separator as a back surface shape of the ridge (see annotated Ikezoe Fig. 5 below).

    PNG
    media_image2.png
    401
    499
    media_image2.png
    Greyscale

Annotated Ikezoe Fig. 5

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have utilized the teaching of Ikezoe within the fuel cell metal separator of Sakano and provided a ridge protruding from the one surface that is formed integrally with the fuel cell metal separator, wherein the height of the ridge is smaller than a height of the bead seal compressed by tightening load. This modification would be made with the expectation that when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction, an excessive displacement can be mitigated.
Ikezoe teaches “The projections 5 represent a frusto-conical shape and are formed integral with resin frame 1, and are arranged with preset intervals shown in FIGS. 1 and 2. The projections 4 are not particularly limited in shape, but it is sufficient to have such configuration which does not preclude the distribution of reactant gas” (P54, one would recognize that reference character “projections 4” is not found in Fig. 1 and not repeated in the rest of the publication therefore is a mistype that is actually meant to be “projections 5”, and one would recognize the projections 5 are a similar shape to convex portions 6 and 16 wherein 16 is drawn to the claimed ridge, P55).While modified Sakano does not explicitly disclose the ridge and the recess extend along the passage bead and the outer bead, this is merely a change in the form/shape of the ridge to extend along the passage bead. It would have been obvious to change the form/shape of the ridge to extend along the passage bead and the outer bead with the expectation that when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction, an excessive displacement can be mitigated over a greater area of the separator, given that Ikezoe teaches the shape is not particularly limited. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
While modified Sakano does not explicitly disclose the ridge is located between the passage bead and the outer bead, this is merely a rearrangement of parts and the rearrangement of the ridge to be located between the passage bead and the outer bead would not stop the ridge from providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. 
Further, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. 
	Modified Sakano has all of the parts disclosed by the limitations within the claims, and modified Sakano also discloses the expected result of mitigating of excessive displacement. Therefore, since “a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the ridge to be located between the passage bead and the outer bead because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Further, the Office has taken into account the account “the inferences and creative steps that a person of ordinary skill in the art would employ” and provided a diagram of the examiner’s interpretation of this modification below.

    PNG
    media_image3.png
    571
    744
    media_image3.png
    Greyscale

Examiner’s Interpretation of Sakano Fig. 5 with a ridge

Further, regarding the limitation “the ridge is configured to absorb movements of roots of the passage bead and the outer bead to suppress generation of rotational moment of the passage bead and the outer bead at the time when the tightening load is applied”, this is a function of the claimed structure. Modified Sakano meets all of the claimed structure and therefore would meet the limitation of the ridge being configured to absorb movements of roots of the passage bead and the outer bead to suppress generation of rotational moment of the passage bead and the outer bead at the time when the tightening load is applied. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 2, modified Sakano meets all of the limitations of claim 1 as set forth above. Sakano further discloses wherein the fluid passage (34a, 36a, and 38b) is disposed at a corner portion of the fuel cell metal separator having a rectangular shape (Fig. 5).
Modified Sakano discloses the ridge is provided at a position facing a corner of the fuel cell metal separator (see Examiner’s interpretation of Sakano Fig. 5 with a ridge above).

Regarding claim 3, modified Sakano meets all of the limitations of claim 1 as set forth above. Modified Sakano discloses wherein the ridge extends along a part of the passage bead provided around the fluid passage as a passage of the reactant gas (see Examiner’s interpretation of Sakano Fig. 5 with a ridge above).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 20170222247 A1) in view of Ikezoe et al (US 20130071769 A1) as applied to claim 1, and further in view of Ijuin (JP2006108027A using the machine English translation from Espacenet).
Regarding claim 4, modified Sakano meet all of the limitations of claim 1 as set forth above. However, Sakano discloses the fluid passage comprises three fluid passages (oxygen-containing gas supply passage 34a, fuel gas discharge passage 38b, coolant supply passage 36a in Figs. 4-5) provided at one end of the fuel cell metal separator arranged in a width direction of the reactant gas flow field, not wherein the fluid passage comprises five fluid passages provided at one end of the fuel cell metal separator and arranged in a width direction of the reactant gas flow field. Further modified Sakano does not meet the limitation wherein the ridge is provided at each of positions between fluid passages at both ends among the five fluid passages and a marginal portion of the fuel cell metal separator, and at a position between a fluid passage at a center among the five fluid passages and the marginal portion of the fuel cell metal separator.
Ijuin teaches a fuel cell (10 in Fig. 1-2) wherein flow paths (24, 26, and 28 in Figs. 2) extend linearly from one end to the other end of the fuel cell ([0040]). 
Ijuin teaches oxidant gas enters the flow path (26) from one oxidant gas inlet manifold (42 in Fig. 2) and is discharged through two oxidant gas outlet manifolds (44 in Fig. 2, [0045]). Ijuin teaches cooling water enters the flow path (28) from two cooling water inlet manifolds (38 in Fig. 2) and is discharged through one cooling water outlet manifold (40 in Fig. 2, [0046]). Ijuin teaches the oxidant gas can flow from the center of one manifold portion (left-hand 32 in Fig. 2) to both ends of the other manifold portion (right-hand 32 in Fig. 2) and the cooling water can flow from both ends of one manifold portion (right-hand 32 in Fig. 2) to the center of the other manifold portion (right-hand 32 in Fig. 2, [0047]). Ijuin teaches this allows the oxidant gas and cooling water to be evenly supplied to the entire area of the flow path (26) and the flow path (28, [0047]).
Ijuin further teaches fuel gas enters the flow path (24) from two fuel gas inlet manifolds (34 in Fig. 2) and is discharged through two fuel gas outlet manifolds (36 in Fig. 2, [0048]). Ijuin teaches the fuel gas is easier to diffuse than the oxidant gas and cooling water, and by arranging the two fuel gas inlet manifolds (34) and the fuel gas outlet manifolds (36) on both sides of a center line (C in Fig. 2), the fuel gas can be evenly supplied to the entire area of the flow path (24, [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ijuin within the fuel cell metal separator of modified Sakano and provided five fluid passages provided at one end of the fuel cell metal separator and arranged in a width direction of the reactant gas flow field, such as the configuration of passages taught by Sakano, with the expectation this would allow the fluids with the five fluid passages to be evenly distributed to the entire area of a flow field.  
This modification would also be made because one of ordinary skill in the art would reasonably expect this modification to lead to a successful fuel cell separator. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). 
Modified Sakano meets the limitation wherein the ridge is located between the passage bead and the outer bead, therefore, even when the fluid passage is modified from three fluid passages to five fluid passages, the ridge would still be located between the passage bead and the outer bead and therefore one of ordinary skill in the art would recognize that the ridge would be located at positions between fluid passages at both ends among the five fluid passages and a marginal portion of the fuel cell metal separator, and at a position between a fluid passage at a center among the five fluid passages and the marginal portion of the fuel cell metal separator.

Regarding claim 5, modified Sakano meets all of the limitations of claim 1 as set forth above. However, Sakano discloses the fluid passage comprises three fluid passages (oxygen-containing gas supply passage 34a, fuel gas discharge passage 38b, coolant supply passage 36a in Figs. 4-5) provided at one end of the fuel cell metal separator arranged in a width direction of the reactant gas flow field, not wherein the fluid passage comprises five fluid passages provided at one end of the fuel cell metal separator and arranged in a width direction of the reactant gas flow field. Further, modified Sakano does not meet the limitation wherein the ridge comprises a plurality of the ridges, a length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator is larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator.
Ijuin teaches a fuel cell (10 in Fig. 1-2) wherein flow paths (24, 26, and 28 in Figs. 2) extend linearly from one end to the other end of the fuel cell ([0040]). 
Ijuin teaches oxidant gas enters the flow path (26) from one oxidant gas inlet manifold (42 in Fig. 2) and is discharged through two oxidant gas outlet manifolds (44 in Fig. 2, [0045]). Ijuin teaches cooling water enters the flow path (28) from two cooling water inlet manifolds (38 in Fig. 2) and is discharged through one cooling water outlet manifold (40 in Fig. 2, [0046]). Ijuin teaches the oxidant gas can flow from the center of one manifold portion (left-hand 32 in Fig. 2) to both ends of the other manifold portion (right-hand 32 in Fig. 2) and the cooling water can flow from both ends of one manifold portion (right-hand 32 in Fig. 2) to the center of the other manifold portion (right-hand 32 in Fig. 2, [0047]). Ijuin teaches this allows the oxidant gas and cooling water to be evenly supplied to the entire area of the flow path (26) and the flow path (28, [0047]).
Ijuin further teaches fuel gas enters the flow path (24) from two fuel gas inlet manifolds (34 in Fig. 2) and is discharged through two fuel gas outlet manifolds (36 in Fig. 2, [0048]). Ijuin teaches the fuel gas is easier to diffuse than the oxidant gas and cooling water, and by arranging the two fuel gas inlet manifolds (34) and the fuel gas outlet manifolds (36) on both sides of a center line (C in Fig. 2), the fuel gas can be evenly supplied to the entire area of the flow path (24, [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ijuin within the fuel cell metal separator of modified Sakano and provided five fluid passages provided at one end of the fuel cell metal separator and arranged in a width direction of the reactant gas flow field, such as the configuration of passages taught by Sakano, with the expectation this would allow the fluids with the five fluid passages to be evenly distributed to the entire area of a flow field.  
This modification would also be made because one of ordinary skill in the art would reasonably expect this modification to lead to a successful fuel cell separator. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). 
 However, while modified Sakano still does not meet the limitation wherein the ridge comprises a plurality of the ridges, this is merely making the ridge into multiple separable pieces. Separating the ridge into multiple pieces would not stop the ridge from providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. One of ordinary skill in the art would have been motivated to make the ridge multiple separate pieces in order to, for example, cut down on manufacturing costs by using less material for the ridge while still providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the ridge into a plurality of ridges because the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Further, while Sakano does not explicitly disclose a length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator is larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator, this is merely a change in proportion of the plurality of ridges. Changing the length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator to be larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator would not stop the ridge from providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. 
One of ordinary skill in the art would have been motivated to make the length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator is larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator in order to, for example, ensure the expected result of mitigating an excessive displacement at both edges on the outside of both ends of the five fluid passages and the marginal portion of the fuel cell metal separator of the fuel cell of modified Sakano when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction (both ends of the five fluid passages of modified Sakano have passages at a “corner” location which would have two edges perpendicular to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator to be larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator because change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727